DISSENT
GILDEA, Chief Justice
(dissenting).
The circumstances of this case are both disturbing and tragic. But it is not reasonable, as a matter of law, common sense, or public policy, to expect a manufacturer to foresee—absent any admissible evidence— *634that the safety device it installed on the machine would be disabled and that an employer would violate multiple safety regulations in using the machine. As the district court said, “bad facts can lead to bad law.” The facts of this case are most certainly bad, and the majority has written bad law. Because the majority has written bad law, I respectfully dissent.
This case involves an extruder that Montemayor’s employer, VZ Hogs, purchased from Sebright, VZ Hogs uses the extruder to “smash” containers. Montema-yor was seriously injured in a workplace accident when, ignoring a warning affixed to the side of the extruder that stated: “Danger: Do Not Enter,” he climbed inside the extruder so that he could try to clear a jam, and a co-worker turned the extruder on while Montemayor was inside, despite another warning on the machine that said “lockout/tagout procedures”1 were to be performed so that the extruder could not be turned on with someone inside.
Montemayor concedes that the negligence of VZ Hogs contributed to the accident, In fact, the government cited and fined VZ Hogs for three separate “serious” violations of basic safety regulations as a result of the accident—the failure to instruct employees in the safe operation of the extruder, the failure to ensure that electrical power was locked out before trying to clear a jam in the extruder, and the failure to verify that all employees were clear of the extruder before restarting it. In addition to these three violations, the safety key that Sebright installed on the extruder so that the extruder could be manually disabled was broken off in the machine after it was received by VZ Hogs, preventing this safety device from being used. Given these undisputed facts, I agree with the district court’s and the court of appeals’ conclusion that Sebright had no duty as a matter of law because it could not reasonably have foreseen Montemayor’s injury. Montemayor v. Sebright Prods., Inc., No. A15-1188, 2016 WL 1175089, at *4 (Minn.App. Mar. 28, 2016).
I.
Under Minnesota law, “the duty to exercise reasonable care arises from the probability or foreseeability of injury to the plaintiff.” Domagala v. Rolland, 805 N.W.2d 14, 26 (Minn. 2011). Whether a manufacturer owes a duty is “a question of law for the court—not one for jury resolution.” Germann v. F.L. Smithe Mach. Co., 395 N.W.2d 922, 924 (Minn. 1986). We have recognized that “[njearly any machine or tool that has any moving parts can be made dangerous if it is improperly used.” Westerberg v. Sch. Dist. No. 792, 276 Minn. 1, 148 N.W.2d 312, 316 (1967). Consequently, we have imposed on a manufacturer a duty to design “a reasonably safe product,” Bilotta v. Kelley Co., 346 N.W.2d 616, 624 (Minn. 1984), and a duty to warn when “it was foreseeable to the manufacturer that the product would be used in a dangerous manner,” Huber v. Niagara Mach. & Tool Works, 430 N.W.2d 465, 467 (Minn. 1988). There is “no duty to *635warn of an improper use that could not have been foreseen.” Frey v. Montgomery Ward & Co., 258 N.W.2d 782, 788 (Minn. 1977). Foreseeability is “ordinarily ‘properly decided by the court.’ ” Domagala, 805 N.W.2d at 27 (quoting Alholm v. Wilt, 394 N.W.2d 488, 491 n.5 (Minn. 1986)). And we have recognized that “[i]f the connection is too remote to impose liability as a matter of public policy, the courts then hold there is no duty, and consequently no liability.” Germann, 395 N.W.2d at 924. Because Se-bright could not have foreseen the improper use at issue, Sebright had no duty under our precedent.
Our precedent dictates that Occupational Safety and Health Administration (OSHA) regulations are of particular relevance in this products liability case. See, e.g., Huber, 430 N.W.2d at 468. Under those regulations, it was the responsibility of the employer, VZ Hogs, to ensure that employees were properly trained, 29 C.F.R. § 1928.57(a)(6) (2016), to ensure that employees locked out electrical power before clearing a jam in the equipment they were operating, 29 C.F.R. § 1928.57(a)(6)(v), and to ensure that all employees were clear before engaging power on the equipment, 29 C.F.R. § 1928.57(a)(6)(iv). Although Sebright’s experts acknowledge that Sebright foresaw the possibility of someone entering the extruder to perform maintenance, they indicated that loekout/tagout procedures provided the primary safeguard in this situation and that violating the OSHA regulations would be unreasonably dangerous. In addition to relying on lockout/tagout procedures, Sebright equipped the extruder with a safety device—a locking selector switch that included a removable key that an operator could use to turn the extruder to the “off’ position and prevent the machine from inadvertently starting during maintenance. At the time of Montemayor’s accident, however, the key was broken off inside the switch, thus disabling the safety device.
After' investigating Montemayor's injury, Minnesota OSHA (MNOSHA) cited and fined the employer fór three separate safety violations. First, MNOSHA determined that “[a] lack of training in safe operation and servicing of equipment caused and contributed” to the incident. The MNOSHA report indicated that “[ejmployees were not instructed by management* on how to clear a jam” in the extruder, “resulting in a serious injury to the employee.” Second, MNOSHA determined that the “extruder was not locked out prior to” the employees’ attempts to clear the jam, even though the employer had “a written Lock out program.” MNO-SHA also observed that “[a] lockable electrical disconnect was located on* the ex-truder.” According to the report, “if lock out was utilized the machine would have not been able to cycle, thus'not seriously injuring” Montemayor. Finally, MNOSHA determined that the operator did not “verify ' all employees were clear of the machine” before restarting the extruder. Accordingly, MNOSHA cited the employer for “serious” violations of 29 C.F.R. § 1928.57(a)(6), 29 C.F.R. § 1928.57(a)(6)(v), arid 29 C.F.R. § 1928.57(a)(6)(iv). '
' In examining foreseeability, we must determine whether Sebright reasonably should have anticipated the employer’s OSHA violations and other safety lapses. Our leading case addressing the foreseeability of OSHA violations is Huber v. Niagara Machine & Tool Works, 430 N.W.2d 465 (Minn. 1988). In Huber, we held that it was not reasonably foreseeable to the manufacturer of a foot-switch mechanism that an employer would fail to comply with OSHA regulations addressing “point of operation safety mechanisms” for a punch press. Id. at 468. As a result, we *636held that the manufacturer had “no duty to insure the use of such safety devices” and “no duty to warn about possible dangers of failing to provide proper point of operation safety mechanisms.” Id. Applying the analysis from Huber, I conclude that Sebright had no duty as a matter of law in this case because it was not reasonably foreseeable that VZ Hogs would fail to comply with OSHA regulations covering the safe operation of the extruder. In fact, the circumstances of this case are even more compelling than Huber because Montemayor’s employer committed three separate OSHA violations relating to basic safety procedures.2
The majority, however, relies on a prior case, Bilotta v. Kelley Co., 346 N.W.2d 616 (Minn. 1984), in reaching the conclusion that the OSHA violations do not negate Sebright’s liability. But that case is inap-posite. In Bilotta, we concluded that OSHA violations did not preclude recovery in a products liability action against a manufacturer where the manufacturer’s own quality control manager had written “an article for an industrial magazine which stated that, because of high employee turnover, it was ‘difficult to assure that necessary safety education is being accumulated and retained.’ ” Id. at 625. “[I]n these circumstances,” we concluded that the OSHA violations were reasonably foreseeable. Id. In this case, Montemayor does not point to any evidence that Se-bright was aware or should have been aware that employers like VZ Hogs were ignoring basic safety regulations. The record contains no such evidence because VZ Hogs, in fact, had a written safety program, which required employees to “have complete instructions” before operating a machine, to “block the machine” before clearing a jam, and to “[mjake sure that everything and everyone are clear of the machine prior to restarting after a jam or breakdown.” In short, Bilotta does not support the result the majority desires.
The majority also relies heavily on our decision in Parks v. Allis-Chalmers Corp., 289 N.W.2d 456 (Minn. 1979), to support the conclusion that injuries resulting from workers entering power-connected machines may be reasonably foreseeable. Although the majority suggests that Parks involves “strikingly similar” facts, that case is also readily distinguishable. In Parks, the plaintiff presented evidence that it was easier and faster for employees to unclog the machine while it was running. Id. at 458. Based on that evidence, we concluded that “[t]he jury could find ■that, defendant knew, or in the exercise of reasonable care should have known, that some users would leave the power connected while unclogging because that would furnish mechanical assistance, saving time and effort.” Id. at 459. In contrast to the evidence presented in Parks, the district court in this case found that “Montemayor has not offered any facts to suggest there is any reason, purpose, or utility to keep power sources connected to the machine” while clearing materials from the machine by hand.
Parks is further distinguishable because we observed that the machine in that case “was not equipped with a safety interlock device.” 289 N.W.2d at 459. In this case, *637Sebright equipped the extruder with the safety device—the locking selector switch—that was lacking in Parks. The fact that this device was disabled because the key was broken off in the switch cannot be attributed to Sebright. We have previously rejected the argument that a manufacturer has a duty to “warn against a danger that may exist if the safety features provided are broken or not maintained by the user.” Westerberg v. Sch. Dist. No. 792, 276 Minn. 1, 148 N.W.2d 312, 315 (1967). Although the majority indicates that an employer can be liable for an injury despite “the disabling of safety devices if such circumstances were also foreseeable,” see Germann, 395 N.W.2d at 925, there is no evidence in the record that the disabling of the locking selector switch on the Sebright extruder was foreseeable. In fact, Montemayor’s expert did not even acknowledge the existence of the locking selector switch in his reports. Further, the majority discounts the significance of the disabling of the locking selector switch, speculating that if the locking selector switch had been functional, the supervisor who typically held the key may have given it to the person that he directed to unjam the extruder. There is no need to speculate, however, because that supervisor specifically testified, “[H]ad that key not been broke off in that box, that key would have been in my pocket. This [incident] wouldn’t have happened.” The evidence on this point could not be more clear.
Despite the supervisor’s clear testimony, evidence that he repeated no less than three times, the majority nevertheless determines that “a reasonable person could find that [the supervisor] would have given the key” to another person, and therefore summary judgment should have been denied. The majority identifies no actual evidence from which the so-called “reasonable person” could draw such a conclusion, because there is none. And under our summary judgment standard, appellate courts do not get to make up evidence or speculate in order to create an issue for trial. See DLH, Inc. v. Russ, 566 N.W.2d 60, 70 (Minn. 1997) (stating that a genuine issue of material fact for trial must be established through “substantial evidence”—not merely by showing “some metaphysical doubt” (citations omitted) (internal quotation marks omitted)).
In sum, our precedent compels an affir-mance.
II.
Not content with the result our precedent compels, and notwithstanding the lack of any evidence that would support the conclusion that Sebright should have reasonably anticipated the multiple employer failures that led to Montemayor’s injury, the majority manufactures an issue for trial based on what it labels as “expert reports.”3 Specifically, the majority relies on these expert reports to conclude that this case presents a factual dispute on the issue of foreseeability that the jury must decide. But these reports do not create a factual dispute because Montemayor’s expert simply makes conclusory statements that Sebright should have foreseen the employer’s failure to train its employees, the failure to neutralize the power to the extruder while clearing the jam, and the failure to ensure that employees were clear of the machine. It is “well settled” that an expert must rely on facts that are “supported by the evidence”—not “specu*638lation or conjecture”—in order to create an issue for trial. Gianotti v. Indep. Sch. Dist. 152, 889 N.W.2d 796, 802 (Minn. 2017); see also Fed. Ins. Co. v. Pratt’s Express, 308 Minn. 282, 241 N.W.2d 488, 489 (1976) (explaining that a conclusion “without evidentiary support was not sufficient to raise, a justiciable issue” on summary judgment).
In this case, Montemayor’s expert does not rely on facts with evidentiary support, as our precedent requires; the - expert instead rested his opinion on conjecture and speculation. The majority does not demonstrate otherwise and the record here does not leave room for any other conclusion. For example, the expert does not dispute that the employer’s failure to properly train Montemayor in “the proper and safe use of the machine,” failure to use OSHA-required safety procedures such as lockout/tagout procedures, and failure to properly supervise Montemayor were “root causes” of the injury. Nonetheless, the expert concludes, without any support or explanation, ■ that these “short-comings” should have been “reasonably foreseeable” to -Sebright. The closest that Montema-yor’s expert comes to providing a basis for his opinions is his statement that if Se-bright had performed a hazard analysis or safety testing, it would have been foreseeable that untrained employees would be cleaning out the extruder and would restart the extruder from a remote location without performing lockout/tagout procedures. Montemayor’s expert further speculates that “[i]f a hazard analysis had been performed, ■ it is reasonably foreseeable that the method used by Mr. Montemayor to remove the material in the machine would have been identified.”
As an initial matter, the only evidence in the record demonstrates that the underlying assumptions of the expert’s opinions are wrong. Although Montemayor’s expert asserts that Sebright never performed any safety testing and that Sebright “did not have a system for documenting customer feedback,” Sebright’s expert points to specific testimony in the record confirming numerous operational evaluations of the extruder, as well as specific testimony that Sebright worked closely with customers to obtain feedback that was incorporated into future units. In opposing summary judgment, the nonmoving party may not rest upon “mere averments or denials ... but must present specific facts showing that there is a genuine issue for trial.” Minn. R. Civ. P. 56.05.4
Further, Montemayor’s expert merely speculates that the incident here would have been reasonably foreseeable had Se-bright performed a hazard analysis or safety testing. Our case law is clear that “general assertions” and speculation “are not sufficient to create a genüiné issue of *639material fact for trial.” Nicollet Restoration, Inc. v. City of St. Paul, 533 N.W.2d 845, 848 (Minn. 1995); see also Bob Useldinger & Sons, Inc. v. Hangsleben, 505 N.W.2d 323, 328 (Minn. 1993) (“Mere speculation, without some concrete evidence, is not enough to avoid summary judgment.”). Moreover, there is no evidence in the record that anyone anywhere had ever attempted to climb into the discharge chute of the extruder to clear a jam. Other VZ Hogs employees testified that they never would have foreseen that someone would climb into the discharge chute, and the MNOSHA report specifically stated that “the extruder should never have to be physically entered” to clear a jam.5
In addition, even though foreseeability is “a threshold issue related to duty that is ordinarily ‘properly decided by the court,’ ” Domagala v. Rolland, 805 N.W.2d 14, 27 (Minn. 2011) (quoting Alholm v. Wilt, 394 N.W.2d 488, 491 n.5 (Minn. 1986)), the majority relies on the concluso-ry assertions of Montemayor’s expert that the employer’s safety lapses were reasonably foreseeable to conclude that there is a “factual dispute regarding foreseeability” that “the jury must decide.” But “an expert opinion must be more than a conclu-sory assertion” about the ultimate legal issue in order to defeat a motion for summary judgment. Hayes v. Douglas Dynamics, Inc., 8 F.3d 88, 92 (1st Cir. 1993) (refusing to “allow the reliance on a bare ultimate expert conclusion to become a free pass to trial”); see Patton v. Newmar Corp., 538 N.W.2d 116, 120 (Minn. 1995) (holding that an expert affidavit that “contains no specific factual support” but only “bare conclusions” is “legally insufficient to oppose summary judgment”); Conover v. N. States Power Co., 313 N.W.2d 397, 403 (Minn. 1981) (making a distinction “between opinions as to factual matters,, and opinions involving a legal analysis or mixed questions , of law and fact” (citation omitted) (internal quotation marks omitted)), Therefore, the bare conclusions of Monte-mayor’s expert cannot sustain the claim here and, consistent with our precedent, these conclusions do not create an issue for trial. To be clear, the result the majority reaches here means that in order to defeat summary judgment in a products liability case, all a plaintiff needs to do is hire an expert who will sign a letter speculating— without any evidentiary support—that the manufacturer must have known that this type of accident would occur. That has never been the law in Minnesota, and I cannot subscribe to such a rule of law.
. Indeed, the majority’s decision that a jury must decide the issue of foreseeability rests on letters from an expert to the attorney who hired him—inadmissible hearsay—that is not even properly consid*640ered on summary judgment. See Minn. R. Civ. P. 56.05 (requiring that affidavits supporting and opposing summary judgment “shall set forth such facts as would be admissible in evidence”); Minn. R. Evid. 803(6) (excluding from the definition of admissible business records “[a] memorandum, report, record, or data compilation prepared for litigation”). Although Se-bright did not object to these reports, it is noteworthy that the majority relies on expert reports that neither the district court nor the court of appeals even mentioned in their decisions. And this would be the first time our court has found fact disputes that preclude summary judgment based only on unsworn expert reports—indeed, letters from an expert to an attorney—not affidavits or other admissible testimony.6
Finally, the majority concludes that “[e]ven if there was not an explicit factual dispute in the record,” the issue of foreseeability should still go to the jury because “this is a ‘close case’ ” where “ ‘reasonable persons might differ’ as to the foreseeability of Montemayor’s injury.” The majority misstates our summary judgment standard.7 We review a grant of summary judgment to determine whether genuine issues of material fact exist and whether *641the district court erred in applying the law. Ruiz v. 1st Fid. Loan Servicing, LLC, 829 N.W.2d 53, 56 (Minn. 2013). We noted in a recent negligence case that “[o]ur case law states, without explaining, that in close cases, foreseeability as it relates to duty is a jury question.” Doe 169 v. Brandon, 845 N.W.2d 174, 178 n.2 (Minn. 2014) (deciding foreseeability “as a matter of law”). Although we have not specifically explained what we meant about the role of the jury, it is clear that we were not creating a new summary judgment standard.
For example, in one products liability case, we indicated that “[i]n close cases, the question of foreseeability is for the jury,” but we also applied our well-established summary judgment standard—that “[t]o defeat a summary judgment motion, the nonmoving party must come forward with specific facts showing that there are genuine issues for trial.” Whiteford ex rel. Whiteford v. Yamaha Motor Corp., U.S.A., 582 N.W.2d 916, 917-19 (Minn. 1998) (reinstating summary judgment where “the danger” was too remote to impose a duty on the manufacturer), cited in Domagala v. Rolland, 805 N.W.2d 14, 27 (Minn. 2011). Our language about close cases was simply an inartful way of stating the general rule that “if any doubt exists as to the existence of a genuine issue as to a material fact, the doubt must be resolved in favor of finding that the fact issue exists.” Rathbun v. W.T. Grant Co., 300 Minn. 223, 219 N.W.2d 641, 646 (1974) (“Facts, inferences, or conclusions that may be drawn by a jury are fact issues”).
Examination of Lundgren v. Fultz, 354 N.W.2d 25 (Minn. 1984), the first ease in which we used the close-case language, makes clear that we did not intend to change our summary judgment standard even when the issue is foreseeability. In Lundgren, we said that “[cjlose questions on foreseeability should be given to the jury.” Id. at 28. We provided no authority for the proposition, but relied on Illinois Farmers Insurance Co. v. Tapemark Co., 273 N.W.2d 630 (Minn. 1978), as an example to illustrate the point. In Illinois Farmers, we reversed summary judgment not because we' viewed the case to be “close.” Rather, we reversed summary judgment “[bjecause there [were] genuine disputes about facts” relevant to the issue of foreseeability. Id. at 638. In short, the majority errs when it alters our summary judgment standard and creates a special rule for foreseeability questions, especially because our case law is clear that the duty of a manufacturer is not a question “for jury resolution.” Germann, 395 N.W.2d at 924 (explaining that the court must determine whether the connection between the alleged negligent act and the injury is “too remote to impose liability as a matter of public policy”).
III.
Even if I were to apply the majority’s new rule, the result would be the same because the question of foreseeability here is not close. Montemayor’s injury occurred when an untrained employee climbed into a machine known as “the smasher” without disconnecting the power and another employee restarted the machine without ensuring that all employees were clear. Although specific, individual circumstances of this incident may have been reasonably foreseeable, in order to foresee the risk of Montemayor’s injury, Sebright would have had to anticipate the failure to perform lockout/tagout procedures; the failure to comply with two other core safety regulations, including verifying that employees were clear before restarting the extruder; and the disabling of a key safety mechanism on the machine. The court of appeals accurately summarized what Sebright would have had to foresee:
*642Montemayor and his fellow employees failing to follow the. instruction manual concerning how to clear jams and decals warning that no one should enter the extruder or enter the machine without following proper lockout/tagout procedures; VZ Hogs failing to implement and train its employees in general OSHA-required lockoui/tagout procedures; Montemayor and other employees attempting to clear the jam manually; the liquid shed supervisor instructing both Montemayor and the electrical maintenance person to clear the jam; the employees failing to communicate with one another; and an employee activating the extruder’s power while Montemayor was inside the machine, causing the plenum to drop on his legs.
Montemayor, 2016 WL 1175089, at *4.8
We have warned against “carrying the duty of a manufacturer too far to require it to anticipate every injury that might occur” when a machine is “improperly used.” Germann, 395 N.W.2d at 925. As the district court concluded, to hold that Sebright had a duty to Montemayor under the facts of this case would set such a low threshold for duty that it is “potentially no threshold at all.” The majority essentially imposes a duty on manufacturers to design an “accident-proof or fool-proof’ product. Larsen v. Gen. Motors Corp., 391 F.2d 495, 502 (8th Cir. 1968). Because the connection between Montemayor’s injury and Se-bright’s alleged negligence is too remote to impose liability, I respectfully dissent.

. As the court of appeals described:
Lockout/tagout procedures are commonly used in industrial settings and intended to safeguard employees while they work in dangerous areas. The basic procedure is that an employee disconnects a machine's power source and then places a padlock on the power switch. The employee keeps the key to the padlock so that no one can accidentally turn the machine on while the employee is working in the dangerous area. If more than one person is working in the area, multiple locks can be placed on the power source.
Montemayor v. Sebright Prods., Inc., No. A15-1188, 2016 WL 1175089, at *4 n.1 (Minn.App. Mar. 28, 2016).


. The majority suggests that Huber is not relevant because we were addressing the duty of a component manufacturer. This is a distinction without a difference. In Huber, we articulated and applied “the standard for determining whether a manufacturer has a duty to warn.” 430 N.W.2d at 467 (citing Germana, 395 N.W.2d at 924). This is the same standard articulated by the majority in this case: whether the connection between the danger and the alleged negligent act "is too remote to impose liability as a matter of public policy.” Gemann, 395 N.W.2d at 924.


. To be clear, these reports are letters written to Montemayor’s lawyer from an expert the lawyer retained. As discussed below, these letters are likely inadmissible and, even assuming they are admissible, the reports are plainly not sufficient to create an issue for trial.


. In providing other “bases” for his opinion, Montemayor’s expert gets other facts wrong as well. For example, Montemayor’s expert indicates that the failure to have the operating manual for the-extruder “readily available at the machine” was "one of the root causes for this incident.” The evidence simply does not support this conclusion. In fact, a VZ Hogs employee specifically testified that the manual was located in "a big stainless steel box” that “stayed right with the machine.” In addition, the majority relies on the expert’s conclusion that Sebright failed to comply with American National Standards Institute (ANSI) standards for safety features as one of the circumstances that creates a fact dispute here, but the ANSI standards cited by Montemayor’s expert are the ANSI standards for conveyors and compactors, The expert did not cite any applicable standard for high density extruders like the Sebright extruder, and he did not attempt to rebut the statement of Sébright's expert that ”[n]o such time delay -and alarm system was required by any applicable standard for the high density extruder and no such start up time delay and alarm system was incorporated on any of the competitors!’] extruders.”


. The majority relies on several of these unsupported and speculative statements to conclude that this case is similar to other foreseeability cases. For example, the majority cites a nonprecedential Eighth Circuit decision, Bursch v. Beardsley & Piper, 971 F.2d 108 (8th Cir. 1992), to conclude that an injury sustained when a worker enters a power-connected machine is foreseeable. But that case involved vastly different evidence than the evidence presented by Montemayor, not to mention a different procedural posture. In Bursch, after reviewing the evidence from trial, the Eighth Circuit determined that the negligent training of operators was foreseeable where the manufacturer’s ‘‘own expert admitted that it was common practice in the industry to have existing operators train new ones" and there was evidence that operators of the machine may not have read-the operating manual, 971 F.2d at 112. In this case, Montemayor’s expert simply states summarily, without any factual or evidentiary support, that it was reasonably foreseeable that the employer would fail to properly train employees in the proper and safe use of the extruder. Any similarities between this case and the facts in Bursch are based on unsupported ■inferences that cannot be made on this record.


. To be sure, we concluded in a 1985 case that "technical defects” in the letter of a licensed consulting psychologist should not have precluded consideration of the letter on summary judgment, but we also noted that the expert was not qualified to give an opinion on the conduct at issue and that the contents of the letter added nothing to what was already in the record. Lundgren v. Eustermann, 370 N.W.2d 877, 881 (Minn. 1985). At the same time, we stressed that we were not "minimizfing] the importance of making a proper record for a summary judgment motion” and explained that “in addition to the pleadings, affidavits and depositions,” the district court may consider any "material that would be admissible in evidence or otherwise usable at trial.” Id. at 881 n.1 (citing 6 J. Moore & J. Wicker, Federal Practice ¶ 56.15[7] (1985)).
More recently, in Osborne v. Twin Town Bowl, Inc., 749 N.W.2d 367 (Minn. 2008), we considered an unnotarized expert report "as part of the record” because the district court had considered the expert report. Id. at 370 n.2. Nonetheless, we specifically declined to consider the expert report when determining whether there was a genuine issue of material fact, stating that because "the effects of alcohol are within the common knowledge of lay people,” id. at 380, there was "no need to determine the weight, if any, that is to be given to the expert report or its admissibility at trial,” id. at 378-79. Unlike the district court in Osborne, the district court in this case did not address the expert report. The failure of the district court to address an expert report that consists of inadmissible hearsay and factual misstatements, and amounts to nothing more than speculation and conclusory assertions about the ultimate legal issue does not raise a "red flag” about the district court's analysis; rather, such gate-keeping is precisely what we expect district courts to do.


. The majority agrees that "the ‘close cases’ standard does not change our summary judgment standard for questions of foreseeability,” yet the majority nonetheless indicates that "a case is ‘close’ not only when the evidence presents an explicit dispute of material fact, but also when ‘reasonable persons might draw different conclusions from the evidence,' ” (quoting Osborne, 749 N.W.2d at 371). The majority miscasts our summary judgment standard by dividing what has until now been a single, unified test. Whether reasonable minds can draw different conclusions from the evidence is the test for determining whether a fact dispute exists: "A genuine issue of fact exists when reasonable minds can draw different conclusions from the evidence presented.” 328 Barry Ave., LLC v. Nolan Props. Grp., LLC, 871 N.W.2d 745, 751 (Minn. 2015). The reasonable-minds-drawing-different-conclusions examination is not itself a separate summary judgment standard that is distinct from whether there is a fact dispute. Our case law is clear that "[t]he district court’s function on a motion for summary judgment” is “solely to determine whether genuine factual issues exist.” DLH, Inc. v. Russ, 566 N.W.2d 60, 70 (Minn. 1997) (emphasis added).


. The majority indicates that the district court erred by failing to consider the possibility that "a reasonable person could find that Sebright should have foreseen the possibility of a worker operating the extruder from the control panel without the ability to observe another worker performing maintenance inside the machine.” To begin with, there is no evidence that it was reasonably foreseeable to Sebright that the employer would relocate the control panel to a remote-location, particularly where the employer chose to relocate the control panel to a different room after a Sebright employee personally visited the VZ Hogs worksite to oversee the proper installation of the extruder and where the manual specifically instructed operators to be certain that ‘‘no one is inside the equipment” or near "any point of operation” before operating the equipment. Cf. Bilotta v. Kelley Co., 346 N.W.2d 616, 623 n.3 (Minn. 1984) (stating in a defective-design case that the plaintiff must establish that the defect "existed when the product left the defendant's control”). Further, Montemayor was not performing maintenance; he was trying to clear a jam. As noted, the MNOSHA report specifically determined that "the extruder should never have to be physically entered” to clear a jam. Moreover, the VZ Hogs employee operating the extruder from the control panel at the time of Montemayor’s accident admitted that he could see Montemayor’s co-worker standing inside the compactor next to the discharge chute in an unsafe position, yet still activated the extruder.